Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the variable skew angle” lacks the proper antecedent basis.  It appears that th claim should be dependent on claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engberg, Jr. et al (US 10.324,170 B1).

Regarding claim 1, Engberg, Jr. et al discloses a light detection and ranging (LiDAR) system (Figs. 1-16), comprising:
a beam steering system comprising:
a polygon (Fig. 6A, 202) comprising a plurality of facets and operative to rotate around a first rotational axis (ϴx); and
a multi-facet mirror (Fig. 7, 204-1, 204-2, 208-1, 208-2) operative to rotate about a second rotational axis (ϴy), 
wherein a planar face of at least one facet of the multi-facet mirror is aligned at a non zero skew angle with respect to the second rotational axis (see Fig.7);
a laser system (12, 102) operative to emit light pulses that are steered by the beam steering system within a field of view (FOV) of the LiDAR system (column 7); and
a receiver system (18) operative to process return pulses corresponding to the emitted light pulses to generate a point map of the FOV.

Regarding claim 2, the LiDAR system of claim 1, wherein the multi-facet mirror comprises two facets (Fig. 7, 204-1, 204-2, 208-1, 208-2), wherein each of the two facets comprises a planar face (see 204-1, 204-2, 208-1, 208-2 are planar surfaces) that is aligned at a non zero skew angle with respect to the second rotational axis (ϴy see Fig. 6A).

Regarding claim 3, the LiDAR system of claim 1, wherein the skew angle is an angle between a planar face of a facet of the multi-facet mirror (Fig. 7, 204-1, 204-2, 208-1, 208-2) and the second rotational axis (ϴy).

Regarding claim 4, the LIDAR system of claim 1, wherein the skew angle is a variable skew angle (oscillation of 204-1 and 204-2 is vary, see column 23, lines 2-14).

Regarding claim 5, the LiDAR system of claim 1, wherein the variable skew angle depends on a rotation position of the multi-facet mirror (since the oscillation of the multi-facet mirror 204-1, 204-2 varies e.g. to change the vertical angular dimension of the field of regard, column 23, lines 7-12).

Regarding claim 6, the LiDAR system of claim 1, wherein the multi-facet mirror comprises three facets (Fig. 7, 204-1, 204-2, 208-1, 208-2), wherein a first (204-1) of three facets is parallel with the second rotational axis (ϴy), and wherein a second (208-1) and a third (208-2) of the three facets are aligned at a skew angle with respect to the second rotational axis (ϴy; see Fig. 7 and Fig. 10).

Regarding claim 7, the LiDAR system of claim 1, wherein the multi-facet mirror reduces curvature in the point map (see Figs. 12, 13, by folding beams between the multi-facet mirror Fig. 7, 204-1, 204-2, 208-1, 208-2).

Regarding claim 8, the LiDAR system of claim 1, wherein the emitted light pulses comprise at least two beams (Fig. 4, 110A-1, 110A-2, 110B-1, 110B-2), that are simultaneously steered by the beam steering system (see Fig. 4).

Regarding claim 9, the LiDAR system of claim 1, wherein the emitted light pulses comprise at least four beams (Fig. 4, 110A-1, 110A-2, 110B-1, 110B-2), that are simultaneously steered by the beam steering system (see Fig. 4).

Regarding claim 10, the LiDAR system of claim 9, wherein the at least four beams are symmetrically distributed across the multi-facet mirror (see at least four beams that are symmetrically distributed across the multi-facet mirror in Fig. 4).

Regarding claim 12, the LiDAR system of claim 1, wherein the first rotation axis exists at a tilt angle with respect to gravity (column 19, lines 32-46, the reflective surfaces 242A, 242B, etc. are angularly offset form one another along the periphery of the block 240), wherein each of the plurality of facets exist at a polygon angle with respect to the first rotation angle (see Fig. 7, 202), wherein the emitted light pulses comprise respective beam angles (see Fig. 6A, beam angles), and wherein each of the tilt angle, polygon angle, beam angles, and the skew angle are selected to generate the point map (see Figs. 12 and 13, columns 24 and 25).

Regarding claim 13, Engberg, Jr. et al discloses a light detection and ranging (LiDAR) system (Figs. 1-16), comprising:
a beam steering system comprising:
a polygon system comprising a polygon (Fig. 6A, 202) operative to rotate around a first rotational axis (ϴx); and
a multi-facet mirror system (Fig. 7, 204-1, 204-2, 208-1, 208-2) comprising: 
a mirror rotation mechanism (column 22, lines 24-33): and 
a multi-facet galvanometer mirror (MFGM-204-1, 204-2, see column 22, lines 4-6) operative to rotate about a second rotational axis (ϴy), 
under the control of the mirror rotation mechanism, wherein the comprises a plurality of facets (Fig. 7, 204-1, 204-2, 208-1, 208-2), and where a planar face of at least one facet is aligned at a non zero skew angle with respect to the second rotational axis (see Figs. 7, 8, 10, 11, 12);
a laser system (12, 102) operative to emit a plurality of light beams (Fig. 4) that are steered by the beam steering system within a field of view (FOV) the LiDAR system;
a receiver system (Fig. 2, 18, Fig. 6B, 214-1) operative to process return pulses corresponding to the emitted light pulses to generate a point map of the FOV (Fig. 33); and
a controller (Fig. 6B, 205) operative to control the laser system and the mirror rotation mechanism (see Fig. 6B).

Regarding claim 14, the LiDAR system of claim 13, wherein the mirror rotation mechanism is operative to adjust the skew angle of the at least one facet as a function of the MFGM rotation about the second rotational axis (oscillation of 204-1 and 204-2 is vary, see column 23, lines 2-14).

Regarding claim 15, the LIDAR system of claim 13, wherein the multi-facet mirror system comprises:
a skew angle control mechanism operative to independently adjust the skew angle of the at least one facet (Fig. 7, 204-1, 204-2, 208-1, 208-2) in response to signals provided by the controller (see Fig. 6B).

Regarding claim 16, the LIDAR system of claim 13, wherein the MFGM comprises two facets (204-1, 204-2), wherein a first facet (204-1) is aligned at a first skew angle with respect to the second rotational axis (ϴy), and wherein a second facet (204-2) is aligned at a second skew angle with respect to the second rotational axis (ϴy), wherein the miulti-facet mirror system comprises:
a skew angle control mechanism operative to adjust the first and second skew angles (column 22, line 4 – column 23, line 29).

Regarding claim 17, the LiDAR system of claim 13, wherein the polygon steering system comprises a rotation axis control operative to adjust a tilt angle of the polygon in response to signals provided by the controller, wherein the tilt angle is a difference of the first rotational axis with respect to gravity (see Figs. 12 and 13, columns 24 and 25).

Regarding claim 18, the LiDAR system of claim 13, wherein the controller comprises:
a repetition rate module operative to control a repetition rate of successive light beam emissions (column 23, lines 5-10); and
a region of interest (ROI) module operative to coordinate the repetition rate with operation of the beam steering system to selectively populate at least one portion of the point map with denser data points than another portion of the point map (see column 23, lines 14-29, Figs. 12 and 13).

Regarding claim 19, the LiDAR system of claim 17, wherein the controller comprises:
a skew angle module operative to control the skew angle of the at least one facet (column 23, lines 3-16, oscillation of 204-1 and 204-2 varies);
a mirror rotation mechanism module operative to control rotation speed of the MFGM (see Fig. 6B); and
wherein the ROI module is operative to coordinate the repetition rate, skew angle, and rotation speed of the MFGM to selectively populate at least one portion of the point map with denser data points than another portion of the point map (see column 23, lines 14-29, Figs. 12 and 13).

Regarding claim 20, the LIDAR system of claim 13, wherein the polygon comprises at least five facets (see Fig. 6A, 6 facets), wherein the multi-facet mirror comprises at least two facets (Fig. 7, 204-1, 204-2, 208-1, 208-2), and wherein the plurality of light beams comprises at least two light beams (see Fig. 4, 110A-1, 110A-2, 110B-1, 110B-2).

Regarding claim 21, the LiDAR system of claim 13, wherein the MFGM reduces curvature in the point map (see Figs. 12, 13, by folding beams between the multi-facet mirror Fig. 7, 204-1, 204-2, 208-1, 208-2).

Regarding claim 22, Engberg, Jr. et al discloses a light detection and ranging (LiDAR) system (Figs. 1-16), comprising:
a beam steering system comprising:
a motor (Fig. 3, motor 56, galvanometer scanner 206-1, 206-2);
a polygon (Fig. 6A, 202) comprising a plurality of facets and operative to rotate around a first rotational axis (ϴx); and
a multi-facet mirror (Fig. 7, 204-1, 204-2, 208-1, 208-2) operative to rotate about a second rotational axis (ϴy) via a joint member (Figs. 7 and 8, 206-1, 206-2),
wherein the motor is operative to oscillate a first facet of the at least two facets (column 23, lines 3-5, 204-1) about a second rotational axis (ϴAy), and wherein the joint member is operative to oscillate a second facet of the at least two facets (column 23, lines 3-5, 204-1) about a third rotational axis (ϴBy), in conjunction with operation of the motor (see Fig. 6A);
a laser system (12, 102) operative to emit light pulses that are steered by the beam steering system within a field of view (FOV) the LIDAR system; and 
a receiver system (18) operative to process return pulses corresponding to the emitted light pulses to generate a point map of the FOV (Figs. 12 and 13).

	Regarding claim 23, the LIDAR system of claim 22, wherein the motor is the only source for causing the first and second facets to rotate about their respective axes (column 23, lines 1-29).

	Regarding claim 24, the LiDAR system of claim 22, wherein the joint member is a universal joint (for 204-1and 208-1; and for 204-2 and 208-2 as shown in Fig. 7).

	Regarding claim 25, the LIDAR system of claim 22, wherein the joint member is a continuously variable joint (column 23, lines 3-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Engberg, Jr. et al.
Engberg, Jr. et al discloses the claimed invention as set forth above except for wherein the at least four beams are asymmetrically distributed across the multi-facet mirror.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to rearrange the elements in the LiDAR system in order to asymmetrically distribute at least four beams with respect to the multi-facet mirror as being motivated to reduce the optical abbreviation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/20/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872